El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto contra la resolución de uno de los jueces asociados de esta Corte Su-prema dictada en un caso de habeas corpus. Henry Axt-mayer, el peticionario, presentó su solicitud el 8 de noviembre ile 1912. Expedido el auto, se celebró la vista el día 9 y el día 11 del propio mes se dictó la resolución apelada decretando la inmediata excarcelación del peticionario. El peticionario .fué puesto acto seguido y continúa aun en libertad.
Forma parte de los autos una exposición del caso apro-bada y certificada de acuerdo con la ley. Los beciios, según .resultan de dicha exposición, son como siguen:
*400Henry Axtmayer entabló en la Corte de Distrito de San Jnan, Sección Ia:, demanda de divorcio contra su esposa Dolores Ortiz. Esta no sólo contestó la demanda,'sino que for-muló una contrademanda solicitando a su vez el divorcio, ale-gando como causa el trato cruel y las injririas graves.
El 17 de junio de 1912 la demandada solicitó el cuidado provisional de su hijo Herman que se encontraba bajo la cus-todia de su padre. La corte en la misma fecha estimó que como la vista del pleito estaba señalada para muy en breve, las cosas podían quedar como estaban y ordenó que dos de los hijos desmatrimonio continuaran bajo la custodia de la madre, y el otro, Herman continuara también bajo la del padre. De' hecho, la corte entonces se limitó a no resolver la cuestión que' se le presentara.
El 19 de septiembre de 1912 se celebró la vista del caso y el 25 del propio mes se dictó sentencia declarando sin lugar la demanda y con lugar la contrademanda y en su virtud roto y disuelto el vínculo matrimonial entre el demandante y la de-mandada. El 30 de septiembre último, el demandante apeló de dicha sentencia para ante, este Tribunal Supremo.
El 12 de octubre de 1912 la demandada y contrademan-dante volvió a solicitar de la corte que pusiera provisional-mente bajo su custodia, mientras el pleito se decidía por sen-tencia firme, a su hijo Herman. El demandante se opuso alegando: 1°., que la corte no tenía jurisdicción para resolver-lo que se le pedía por haber sido apelada su sentencia; 2o. que si esto no era así, entonces debía entenderse que la corte había resuelto la cuestión el 17 de junio, y 3°., que si la corte creía que podía reconsiderar su anterior resolución, entonces el de-mandante alegaba que existían causas poderosas.por las que el niño Herman no debía estar bajo el cuidado ele la deman-dada, por vivir ella rodeada por circunstancias de un carácter que afectaría# el bienestar moral del dicho njño.
Qeleb^ada, la, vista de. la, solicitud, eh demandante no sos-tuvo el tercero.de sus motivos de oposición, ■ pero sí los • dos *401primeros. La corte, el 4 ele noviembre de 1912, decidió la cuestión suscitada de la siguiente manera:
“La corte resolviendo la moción de la demandada, solicitando en este caso el cuidado provisional de los hijos habidos del matrimonio según la sentencia registrada, y la contra-moción del demandante sobre el mismo asunto; y teniendo en cuenta la jurisprudencia establecida en los casos reportados en 143 Cal., 313, 60 Cal., 624, y lo dispuesto en el artículo 170 del Código Civil, que demuestran que la materia objeto de tales mociones no está afectada por la apelación contra la sentencia, y que puede ser reconsiderada la orden anterior dictada sobre el asunto por el Hon. Juez Eossy, declaró con lugar dicha moción de la demandada, y sin lugar la contra-moción indicada ordenando en su consecuencia que los aludidos niños sean puestos bajo el cuidado provisional de la madre.”
Contra la transcrita resolución de la corte, se interpuso por el demandante, el 6 de noviembre de 1912, recurso de ape-lación para ante este Tribunal Supremo.
El 7 de noviembre de 1912 la demandada solicitó que se cumpliera la orden de 4 de noviembre y la corte así lo acordó. El marshal de la corte se constituyó en la casa del deman-dante y lo requirió para que entregara el niño. El deman-dante se negó a entregarlo. El juez entonces mandó citar al demandante para que compareciera el día 8 de noviembre a exponer las razones por las cuales no debía castigársele por desacato.
En el día señalado compareció en efecto el demandante en persona y por un abogado y no alegó razón alguna fundamental que explicara su negativa a cumplir con la orden de la corte mandándole que entregara su hijo. La corte lo condenó a sufrir treinta días de cárcel y a pagar una multa de dos-cientos dólares. Para el cumplimiento de dicha sentencia la corte expedió y firmó un mandamiento que contiene todos los requisitos exigidos por la ley.
Preso el demandante, solicitó entonces' el auto de habeas corpus de que se ha hecho mérito y que fué resuelto en el sen-tido que hemos indicado. !
Habiendo en consideración todo lo expuesto; se concluye *402que la única cuestión envuelta en este caso es la de la jurisdic-ción de la corte de distrito para dictar y liacer ejecutar su orden de 4 de noviembre de 1912. Si la corte tenía juris.-ción para dictar y íiacér ejecutar-dicha orden, la tenía también para castigar por desacato al demandante que la desobedeció de modo manifiesto .y ostensible, y en ese caso la resolución apelada debe revocarse. Si la corte de distrito no tenía tal jurisdicción, tampoco tenía el poder de castigar por desacato al demandante, y en ese caso la resolución apelada debe confirmarse.
“Si lo ordenado por el auto de mandamus podía ordenarse-por la corte de circuito dentro de su jurisdicción, los proce-dimientos por desacato no son revisables. Pero si lo orde-nado estaba en todo o' en parte fuer-a de los límites del poder ¿le la corte, el auto, ó la parte del mismo dictada en exceso de jurisdicción, era nula, y la corte no^ tenía derecho concedido por la ley para castigar por desacato la desobediencia de ¡sus requerimientos.' Tal es la regla bien establecida en esta corte. Ex parte Lange, 18 Wall., 163; Ex parte Parks, 93 U. S., 18; Ex parte Siebold, 100 U. S., 371; Ex parte Virginia, 100 U. S., 339.” (Ex parte Rowland, 104 U. S., 612.)
Estudiaremos y ‘résólveremos en primer término si la corte de distrito tuvo facultad para dictar 1-a orden de 4 de noviem-bre de 1912, después de haber pronunciado sentencia en el pleito principal y de haberse interpuesto contra dicha sen-tencia recurso de apelación;’ y, en segundo término, si la corte de distrito tuvo facultad para ordenar la ejecución de la dicha orden de 4 de noviembre, después de- haberse interpuesto con-, tra la misma recursp de apelación.
El Código Civil vigente en Puerto Rico-dedica el Título V de su Libro I, al divorcio. Dicho título está dividido en cinco capítulos.- Uno de esos capítulos, el III, trata de las medidas provisionales a. que,,puede, dar--lugar el juicio de divorcio. Entre esas medidas provisionales-está .la contenida en el ar-tículo, -166,-: que' dicq >así:: •.
*403“Si Rugiesen liijos del matrimonio cuyo cuidado provisional pi-dieran ambos cónyuges, serán puestos bajo el cuidado de la mujer, mientras el juicio se sustancia y decida, a menos que concurran ra-zones poderosas a juicio de la corte de distrito, para privar a la mujer del cuidado de sus Rijos en todo o en parte.”
De acuerdo, pues, con las prescripciones de la ley, el juez que conoce de un pleito de divorcio, mientras el juicio se sus-tancia y decida, tiene facultades para hacer cumplir lo dis-dispuesto por la misma ley con respecto a la custodia provisional de los hijos.
La significación de las palabras “mientras el juicio se, “sustancie y decida” del texto castellano, equivalentes a las clel texto inglés during the time the suit is pending, ha sido fijada por el mismo legislador en la sección 348 del Código de Enjuiciamiento Civil, que dice así:
“Un pleito se considera pendiente desde que principia Rasta su resolución final en apelación, o hasta que Raya expirado el tiempo para interponer el recurso de apelación, a menos que se Raya cumplido el fallo con anterioridad.”
Examinada la ley reguladora del caso, la primera cuestión debe decidirse, pues, en la afirmativa. El pleito de divorcio se encontraba aún pendiente, y la corte pudo resolver como résolvió con respecto al cuidado provisional de los hijos de ambas partes, mientras el pleito se decidía en definitiva.
Veamos ahora si la corte pudo decretar como decretó .’a ejecución de su orden después de haberse interpuesto contra olla recurso de apelación.
El artículo 170 del Código Civil, que es el último del Capí-tulo III, del Título V, antes citado, dice así:
“Las resoluciones del tribunal de distrito con motivo de este capí-tulo serán inapelables y se enmendarán por el tribunal cuando lo exijan las circunstancias- de cada caso. ’ ’
Pero se sostiene que dicho artículo 170, que forma parte de un código que empezó a regir en 1902, fue derogado por el *404295 del Código de Enjuiciamiento Civil puesto en vigor en 1904 y que, en lo pertinente, es como sigue:
“Podrá establecerse apelación * * *■.
‘ ‘ 3. * * *; ele una proAÚdencia especial dictada después de una sentencia definitiva; * *
¿ Puede considerarse la orden de 4 de noviembre de 1912 como una ’ providencia especial dictada después de ]ironun-ciada la sentencia definitiva en el pleito?
“No liemos podido encontrar en las autoridades una defi-nición satisfactoria de la frase ‘special order,’ contra la cual, según el estatuto, puede interponerse recurso de apelación. El Señor Bouvier expresa que una resolución especial es una orden de la corte en determinado caso y con un fin especial. Las resoluciones de California están en conflicto en cuanto a esta cuestión. En el caso de Gillman v. Contra Costa Co., 8 Cal., 52, 57, 68 Am. Dec. 290, se dijo que el término se refería á los casos en que una.corte o juez concede un remedio ade-cuado, y a los casos en que el remedio se niega. También se ha resuelto que la orden debe seguir a la sentencia en el mismo curso de los procedimientos. Este criterio ha sido sostenido en el caso de Quivey v. Gambert, 32 Cal., 304. Estos casos fueron examinados en el de Calderwood v. Peyser, 42 Cal., 110, y desestimados. El Juez Señor Wallace expresa que la orden 'es por sí’ apelable. La sección 566 de la Ley de Prác-tica Civil dispone que todo mandamiento de una corte o juez dictado o hecho por escrito y que no está incluido en la senten-cia, es una orden; de modo que una resolución denegando la suspensión de una ejecución es una 'orden especial,’ y apelable. Clark v. Gonu, 2 Mont., 538, 539.” 7 Words & Phrases Judicially Defined, 6585.
El significado de las palabras orden o providencia especial no. ha sido, fijado, pues, claramente por la jurisprudencia. En este caso concreto que resolvemos es dudoso si la orden de 4 de noviembre de 1912 puede calificarse o nó de providencia especiál. Si decidimos la duda en sentido negativo, resulta evidente que la sección 295 del'Código de Enjuiciamiento Civil, *405en nada afecta lo dispuesto en el artículo 170 del Código Civil revisado. Si la decidimos en sentido afirmativo, queda plan-teada la cuestión más importante envuelta en el recurso: la de si el artículo 170 del Código Civil revisado ha sido o nó dero-gado por el 295 del Código de Enjuiciamiento Civil.
No se nos ha citado ni hemos podido nosotros encontrar ninguna disposición legal que expresamente derogue dicho ar-tículo. Sólo se ha presentado como ley derogatoria del mismo, la sección 295 del Código de Enjuiciamiento civil a que nos hemos venido refiriendo, y la cláusula final derogatoria conte-nida'en la sección 361 de dicho Código, que dice así: “Toda ley, reales decretos, órdenes, órdenes militares, disposiciones o partes de ellos incompatibles o en conflicto con este Código quedan por la presente derogados.”
“Una legislatura puede expresar su voluntad en cualquier forma — afirmativa o negativa — tal como le plazca, mientras no viole las limitaciones constitucionales. No está obligada a usar palabras derogatorias expresas. Pero la derogación tá-cita de las leyes no es favorecida por las cortes. La presun-ción está siempre en contra de la intención de derogar, cuando no se usan términos expresos. Para justificar la presunción relativa a la intención de derogar un estatuto por otro, uno de ellos debe ser incompatible con el otro, o la intención de dero-gar debe ser claramente expresada de otro modo. De aquí se sigue que cuando la intención de no derogar resulta aparente o manifiesta de la ley, no hay base para la derogación tácita, o para la aplicación de reglas con respecto a las derogaciones tácitas.” 36 Cyc., 1071 y 1072 y casos citados.
£ ‘ Cuando dos leyes están en pugna, o en conflicto una con la otra, siendo la aprobada íntimamente la más reciente expre-sión de la voluntad del legislador, debe prevalecer aunque no contenga cláusula derogatoria alguna. Pero no es suficiente para establecer tal derogación el que la ley subsiguiente cubra algunos o aun todos los casos previstos por la ley anterior, puesto que puede ser meramente afirmativa, o acumulativa, o auxiliar. Entre las dos leyes debe existir una clara, inevita*406ble e irreconciliable pugna, y aun entonces la ley anterior se considera derogada tácitamente en tanto en cnanto está en pugna solamente. Si ambas leyes pueden, por medio de una interpretación razonable, interpretarse armónicamente, ambas deben subsistir. Dos leyes no están en pugna entre sí a menos que se refieran a la misma materia. Además, es necesario para que pueda deducirse que existe una derogación, que el objeto de las dos leyes' sea el mismo. Si esto no es así, ambas pueden subsistir, aunque se’refieran a la misma materia.” 36 Cyc., 1073 a 1077, y casos citados.
Aplicando los anteriores principios al caso concreto que resolvemos, nos encontramos con que si bien la materia a que se refieren el artículo 170 de la ley civil sustantiva y la sección 295 de la ley civil adjetiva, es la misma, o sea, la apelación, el propósito de ambos preceptos evidentemente es distinto.
Cuando el legislador estableció la regla que contiene el artículo 170 del Código civil, tuvo en cuenta la naturaleza especial de las medidas provisionales a que pueden dar lugar los casos de divorcio., Dichas medidas pueden ser de tal manera urgentes, que hacerlas apelables directamente con el efecto de suspender su ejecución una vez interpuesto el recurso, sería destruir totalmente su eficacia.
T siendo, como es, esto así, no puede pensarse que la inten-ción del legislador fuera la de destruir su obra meditada y calculada previamente, con sólo consignar un precepto general relativo a las apelaciones en el Código de Enjuiciamiento Civil. A nuestro juicio, ambos preceptos pueden y deben subsistir en vigor en toda su integridad.
Como una prueba de la intención de la legislatura con res-pecto a su deseo de conservar vigentes los procedimientos especiales incluidos en el Código Civil, entre los cuales puede considerarse comprendido el relativo al divorcio, citaremos el artículo 85 de la ley sobre procedimientos legales especiales aprobada en 1905, un año después del Código de Enjuicia-miento, que dice así: “Esta ley empezará a regir desde su aprobación, quedando derogadas todas las leyes anteriores *407que la contradigan; pero seguirán vigentes los procedimientos especiales establecidos en el Código Civil, en la Ley Hipotecaria y su reglamento, y en cualquier. o.tra ley, en cuanto no esté previsto por la presente.”
La contención del apelado con respecto a la derogación del artículo 170 del Código Civil por la sección 295 del Código de Enjuiciamiento, se basa principalmente en los casos de Ex parte Queirolo, 119 Cal., 635, y Vosburg v. Vosburg, 137 Cal., 493.
La scción 295 del Código de Enjuiciamiento Civil de Puerto Eico, es igual, en la parte que hemos venido citando, a la 939 del Código de Enjuiciamiento Civil de California, pero el ar-tículo 170 del Código Civil puertorriqueño no tiene su equiva-lente exacto en el Código Civil californiano. De ahí que la jurisprudencia de California en este punto concreto, no sea' aplicable como conclusiva en la resolución de la cuestión sus-; citada. . ■
En el Código Civil de California también sé trata como en el de Puerto Rico del divorcio en su totalidad y se dedican' va-rias secciones a las medidas provisionales a que puede dar lu-gar, pero nada se prescribe expresamente sobre si una reso-, ción provisional dictada en un caso de divorcio relativa a la custodia de los hijos, es o no apelable, y es natural que cuando luego se aprobó el Código de Enjuiciamiento Civil establer ciendo una apelación general contra las providencias espe-ciales dictadas después de sentencia definitiva, se considerara que existía apelación contra una providencia de tal naturaleza dictada en un pleito de divorcio, con referencia a la custodia de los hijos. No había en California ley'alguna como en Puerto Rico que derogar. Sólo existía un vacío que llenar y que se entendió llenado por el precepto del Código de Enjui-"1 ciamiento Civil.
Tampoco es igual la ley de California a la de Puerto Rico en cuanto a las facultades que confiere a las cortes en rela-ción con la custodia de los hijos en casos de divorcio. En California esa facultad se extiende hasta después de ser firme la *408sentencia resolutoria del caso. En Puerto Eico se limita a la pendencia del pleito.
Habiendo en consideración todo lo expuesto, la segunda de las dos cuestiones que planteamos para el estudio metódico del caso, o sea, la de si la corte de distrito pudo a no orde-nar la ejecución de su resolución de 4 de noviembre de 1912, debe también resolverse en la afirmativa.
Dicha resolución no era apelable de acuerdo con el pre-cepto terminante del artículo 170 del Código Civil que está en todo su vigor, a nuestro juicio, y el recurso de apelación inter-puesto contra ella no podía surtir efecto legal alguno, ni por tanto paralizar su ejecución.
Como dijimos al principio, no hay duda alguna con res-pecto al hecho de la desobediencia por parte del peticionario •de la orden de 4 de noviembre de 1912, y habiendo llegado luego a la conclusión de qué la corte de distrito tenía jurisdic-ción para dictar dicha orden, y ahora a la de que la tenía tam-bién para hacerla ejecutar, se impone, como consecuencia inevitable, la revocación de la orden apelada dictada el día 11 de noviembre de 1912, resolviendo la solicitud de habeas corpus presentada en este caso. En tal virtud, no siendo ilegal la pena impuesta al peticionario, éste debe ser reducido de nuevo a prisión y continuar en ella hasta que cumpla la condena, o sea puesto antes en libertad por autoridad competente.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. MaeLeary no tomó parte en la reso-lución de este caso.